
	
		I
		111th CONGRESS
		1st Session
		H. R. 1851
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Ms. Herseth Sandlin
			 (for herself and Mr. Donnelly of
			 Indiana) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require that
		  certain members of the Armed Forces receive employment assistance, job training
		  assistance, and other transitional services provided by the Secretary of Labor
		  before separating from active duty service.
	
	
		1.Requirement that each member
			 of the Armed Forces receive employment assistance, job training assistance, and
			 other transitional services provided by the Secretary of Labor
			(a)RequirementSubsection (a)(1) of section 1144 of title
			 10, United States Code, is amended by striking Such services shall be
			 provided to a member and inserting Where such services are
			 available on a routine basis, the Secretary concerned shall require each member
			 who has been deployed for 180 days or more to receive such
			 services.
			(b)Conforming
			 amendmentSuch section is further amended by striking subsection
			 (c).
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 with respect to a member of the Armed Forces whose discharge or release from
			 active duty service is anticipated on or after the date of the enactment of
			 this Act.
			
